J-S23042-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: A.D.H. IN              :   IN THE SUPERIOR COURT OF
    RE: ADOPTION OF: A.M.H.                    :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.K.                            :
                                               :
                                               :
                                               :
                                               :   No. 34 WDA 2019

              Appeal from the Decree Entered November 16, 2018
      In the Court of Common Pleas of Cambria County Orphans' Court at
                          No(s): No. 2018-230 IVT,
                              No. 2018-231 IVT


BEFORE:      BENDER, P.J.E., NICHOLS, J., and COLINS*, J.

MEMORANDUM BY COLINS, J.:                                 FILED JUNE 11, 2019

       A.K. (“Mother”) appeals from the decree entered on November 16,

2018, that involuntarily terminated her parental rights to her daughters,

A.D.H., born in February of 2014, and A.M.H., born in May of 2015,

(collectively, “Children”), pursuant to the Adoption Act, 23 Pa.C.S. §

2511(a)(8) and (b).1 We affirm.

       The factual and procedural history underlying this appeal is as follows.

Children were removed from Mother’s care in May of 2016 based upon

concerns regarding Mother’s significant drug use; her homelessness; and her

hospitalization at the psychiatric unit at Conemaugh Memorial Medical Center

in Johnstown, Pennsylvania. Final Decree, 11/16/18, at ¶ 3; N.T. 5/14/18,
____________________________________________


1 The court also involuntarily terminated the parental rights of Children’s
father, M.A.H. (“Father”). Father did not file a notice of appeal, nor did he
participate in this appeal.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S23042-19



Vol. I, at 8-9. Father was not a placement resource as he was attending a

long-term drug and alcohol rehabilitation center. Id. On June 8, 2016, the

court adjudicated Children dependent. Final Decree, 11/16/18, at ¶ 5. Mother

was ordered to undergo a drug and alcohol evaluation and to follow all

recommendations; submit to random drug screenings; receive a psychological

evaluation; and no person with a history of violence, illegal drug or alcohol

activity, abuse or neglect of children, or other criminal involvement could be

used as a caretaker/babysitter for Children. Id.

      Thereafter, Cambria County Children and Youth Service (“CYS”)

implemented a Family Service Plan (“FSP”).     Among other things, the FSP

required Mother to obtain a psychological evaluation and drug and alcohol

evaluation and follow the recommendations; attend visitation with Children;

cooperate with CYS; obtain and maintain housing; attend parenting skills

training; and submit to drug testing. CYS’s Exhibit 4, at unnumbered 2-7.

The court conducted permanency review hearings in November of 2016 and

April of 2017. At both hearings, the court determined Mother was moderately

compliant with the permanency plan. Final Decree, 11/16/18, at ¶¶ 6-7. At

the permanency review hearing on September 27, 2017, the court determined

Mother substantially complied with the permanency plan. Id. at ¶ 8. The

permanency review orders provided, “[i]f [Mother]’s fines are paid in full and

there are no other concerns of [CYS, CYS] is directed to produce an Order to

the [c]ourt to return the child to the home of [Mother.]”    CYS’s Exhibit 5,




                                    -2-
J-S23042-19



Permanency Review Orders, 10/5/17, at unnumbered 3.2 Further, the orders

included a provision that required supervision for any visitation between

Father and Children, and prohibited Mother from residing with any other

adults.3 Id. By order dated November 30, 2017, the juvenile court returned

Children to Mother’s care. CYS’s Exhibit 5, Order of Court, 12/6/17.

       After Children were returned to her care, Mother continued to rely on

CYS and Children’s foster mother for support. N.T., 5/14/18, Vol. I, at 16-19.

Mother had Children’s foster mother take Children for three of the six

weekends Children were in Mother’s care. Id. at 17-19. Further, the foster

mother took Children to the doctor, purchased groceries for Mother, and paid

a daycare bill. Id.     On January 11, 2018, Mother called her CYS caseworker

and questioned why she had to supervise Children’s time with Father. Id. at

18-19. The caseworker informed Mother that CYS would supervise Father’s

visitation. Id.

       The next day, January 12, 2018, Mother was arrested for shoplifting at

J.C. Penney, and it was subsequently determined that Mother had left Children

unsupervised in Father’s care.         Id. at 18-19, 52.   Mother left Children in

Father’s care despite her belief that he had relapsed, and her understanding

that doing so violated the court order precluding Father from having
____________________________________________


2 CYS’s Exhibit 5, which was admitted without objection at the termination
hearing, see N.T., 5/14/18, Vol. I, at 10-11, contains numerous filings and
orders relating to Children’s dependency dockets.

3 Father lived with Mother sporadically starting in May of 2017.             N.T.,
10/15/18, at 24-25, 33.

                                           -3-
J-S23042-19



unsupervised contact with Children. N.T., 10/15/18, at 53, 66-67, 108. As a

result, Children were again removed from Mother’s care. N.T., 5/14/18, Vol.

I, at 18-19.

       Following her arrest, Mother spent thirteen days in prison.         N.T.,

10/15/18, at 97. In February of 2018, Mother tested positive for cocaine,

fentanyl, and opiates, claiming that she needed to test positive after her

release from jail to re-enter a drug treatment program.4 N.T., 5/14/18, Vol.

I, at 21-22. Mother subsequently pled guilty to charges arising out of the

incident at J.C. Penney, as well as prior charges for shoplifting at Walmart in

October of 2017. CYS’s Exhibit 6; N.T., 5/14/18, Vol. I, at 62-63. Mother

received a sentence of 24 months of probation.          CYS’s Exhibit 6; N.T.,

10/15/18, at 97.

       On February 9, 2018, the juvenile court issued orders changing

Children’s permanent placement goals to adoption.            CYS’s Exhibit 5,

Dispositional Orders, 2/13/18, at unnumbered 2.5 On March 9, 2018, CYS

filed petitions to involuntarily terminate Mother’s and Father’s parental rights



____________________________________________


4 Although Mother claimed to CYS that she needed to test positive to re-enter
treatment, her care provider denied this. N.T., 5/14/18, Vol. I, at 22. Further,
Mother acknowledged, “so I did relapse while I wasn’t in treatment for those
couple of weeks after I got out of jail before I could go back into treatment.”
N.T., 10/15/18, at 116.

5There is no indication in the record that Mother filed an appeal from the goal
change orders.


                                           -4-
J-S23042-19



to Children.    On May 14, 2018 and October 15, 2018 the trial court held

evidentiary hearings on the termination petitions.

       CYS presented the testimony of Barb Brzana, a CYS caseworker; Dennis

Kashurba, a licensed psychologist who performed psychological evaluations

for Mother and Father; Ashley Tronzo, Father’s probation officer; Kathy Scaife,

an employee of Independent Family Services Home Management Program

(“IFS”) who was assigned to assist Mother with meeting her FSP goals;

Jennifer Drager, the program director at IFS; and Molly Humphrey, a visitation

supervisor. Mother and Father each testified on their own behalf.6

____________________________________________


6 By orders dated March 9, 2018, the court appointed Attorney Suzann
Lehmier to act as “court-appointed counsel” for Children. Subsequently, by
order dated August 10, 2018, the court appointed Attorney Lehmier to
represent Children’s legal interests, and Attorney Richard Corcoran to serve
as Children’s guardian ad litem (“GAL”). At the conclusion of the hearing,
Attorney Lehmier stated that she met with Children on several occasions to
ascertain their preferred outcomes. N.T., 10/15/18, at 159-60. Attorney
Lehmier noted that Children, then ages four and three, did not understand the
intricacies of terminating Mother’s parental rights or adoption. Id. at 160.
Rather, they expressed that they loved Mother and their foster mother, and
wanted to continue to see both of them and live with each some of the time.
Id. at 159-61. See In re Adoption of L.B.M., 161 A.3d 172, 174-75, 180
(Pa. 2017) (plurality) (stating that, pursuant to 23 Pa.C.S. § 2313(a), a child
who is the subject of a contested involuntary termination proceeding has a
statutory right to counsel who discerns and advocates for the child’s legal
interests, defined as a child’s preferred outcome); see also In re T.S., 192
A.3d 1080, 1089-1090, 1092-93 (Pa. 2018) (finding the preferred outcome of
a child who is too young or non-communicative unascertainable in holding a
child’s statutory right to counsel not waivable and reaffirming the ability of an
attorney-GAL to serve a dual role and represent a child’s non-conflicting best
interests and legal interests). Attorney Lehmier also filed a brief on behalf of
Children, arguing that both Mother and Children’s foster mother should
continue to be a part of Children’s lives. Children’s Brief, at 4.



                                           -5-
J-S23042-19



       On November 16, 2018, the trial court entered the decree that

involuntarily terminated Mother’s parental rights to Children pursuant to 23

Pa.C.S. § 2511(a)(8) and (b). On December 12, 2018, Mother timely filed a

notice of appeal and concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).7

       On appeal, Mother raises one issue: “Did the [t]rial [c]ourt err in its

determination that [CYS] had met its burden of proof in demonstrating by

clear and convincing evidence that the interests of the minor children would

be best served by termination of the parental rights of [Mother]?” Mother’s

Brief, at 7.

       In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

              [A]ppellate courts must apply an abuse of discretion
       standard when considering a trial court’s determination of a
       petition for termination of parental rights. As in dependency
       cases, our standard of review requires an appellate court to accept
       the findings of fact and credibility determinations of the trial court
       if they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
____________________________________________


7 Mother’s counsel improperly filed a single notice of appeal listing the separate
docket numbers assigned to the termination petitions regarding each child.
See Pa.R.A.P. 341, Note (“Where . . . one or more orders resolves issues
arising on more than one docket or relating to more than one judgment,
separate notices of appeal must be filed.”); Commonwealth v. Walker, 185
A.3d 969, 977 (Pa. 2018) (holding that the failure to file separate notices of
appeal from an order resolving issues on more than one docket “requires the
appellate court to quash the appeal”). In light of this Court’s recent decision
in In the Matter of: M.P., 2019 WL 850581 at *2 (Pa. Super. filed Feb. 22,
2019) (declining to quash due to the appellant’s noncompliance with Rule 341
but announcing that this Court would quash any noncompliant appeals filed
after February 22, 2019), we decline to quash Mother’s appeal.

                                           -6-
J-S23042-19


     A.3d 1179, 1190 (Pa. 2010). If the factual findings are supported,
     appellate courts review to determine if the trial court made an
     error of law or abused its discretion. Id.; R.I.S., [614 Pa. 275,
     284,] 36 A.3d 567, 572 (Pa. 2011) (plurality opinion)]. As has
     been often stated, an abuse of discretion does not result merely
     because the reviewing court might have reached a different
     conclusion. Id.; see also Samuel Bassett v. Kia Motors
     America, Inc., 613 Pa. 371[, 455], 34 A.3d 1, 51 (Pa. 2011);
     Christianson v. Ely, [575 Pa. 647, 654-655], 838 A.2d 630, 634
     (Pa. 2003). Instead, a decision may be reversed for an abuse of
     discretion    only    upon      demonstration         of     manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. Id.

           As we discussed in R.J.T., there are clear reasons for
     applying an abuse of discretion standard of review in these cases.
     We observed that, unlike trial courts, appellate courts are not
     equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during the
     relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., [608 Pa. at 28-
     30], 9 A.3d at 1190. Therefore, even where the facts could
     support an opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the record
     and the court’s legal conclusions are not the result of an error of
     law or an abuse of discretion. In re Adoption of Atencio, [539
     Pa. 161, 165,] 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 616 Pa. 309, 325-26, 47 A.3d 817, 826-27 (2012).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

     Moreover, we have explained:

     [t]he standard of clear and convincing evidence is defined as
     testimony that is so “clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.”

                                     -7-
J-S23042-19



Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

     The trial court terminated Mother’s parental rights pursuant to Section

2511(a)(8) and (b). Section 2511(a)(8) and (b) provides:

     (a)   General rule.--The rights of a parent in regard to a child
           may be terminated after a petition filed on any of the
           following grounds:

                                     ***

           (8) The child has been removed from the care of the parent
           by the court or under a voluntary agreement with an
           agency, 12 months or more have elapsed from the date of
           removal or placement, the conditions which led to the
           removal or placement of the child continue to exist and
           termination of parental rights would best serve the needs
           and welfare of the child.

                                     ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S. § 2511.

     The argument section of Mother’s brief asserts the trial court erred in its

determination that the “interests of the minor children would be best served

by termination of the parental rights of [Mother].”     Mother’s Brief, at 11.




                                     -8-
J-S23042-19



Mother includes a discussion of the general principles applicable to the

termination of parental rights, followed by Mother’s assertion:

             [T]he bilateral bonding between herself and the minor
      children has not been adequately considered by the trial court.
      [Mother] had been battling numerous issues including drug
      addiction, difficulty interacting with the father of the children, and
      a single shoplifting incident. But when faced with the prospect of
      losing her children, she expressed that exact willingness outlined
      above. The [t]rial [c]ourt even went so far as to mention all of
      the improvements that had been made. (Final Decree, at 13)[.]
      The CYS caseworker had commented that [Mother] was doing
      very well in her continuing efforts to maintain a strong and healthy
      relationship with the minor children. (Final Decree, at 9-10)[.]
      These culminated in the Judge himself stating that this evidence
      caused him hesitation. (Final Decree, at 13)[.]

             However, the court ultimately cites the missteps along
      [Mother]’s journey as the basis for termination. The best interests
      of the children cannot be met if [Mother] is not demonstrating any
      kind of progress. And when the review of [Mother]’s progress was
      halted by an unwillingness to consider the circumstances
      surrounding the missteps, or the failure to consider how much
      progression had been made despite a slip-up by [Mother], her
      willingness to progress evidenced by her meeting all requirements
      asked of her and continuing to strengthen the bond with her
      children was rendered moot.

                                 CONCLUSION

             Due to the fact that the trial court improperly reviewed and
      considered the progress made by [Mother] in her efforts to
      improve her parenting and ability to care for the minor children,
      there was not an adequate analysis of the ‘bilateral bond’ between
      [Mother] and the children. Because the relationship between the
      child and [Mother] was not truly considered, there was not an
      adequate review of the best interests of the child[ren] following
      the determination that termination could stand. In turn, this lead
      [sic] to a conclusion that was . . . in error. . . .

Id. at 12-14.

      The trial court, in its decree, wrote:

                                      -9-
J-S23042-19



      Testimony was elicited from various witnesses who supplied
      services to the respondents stating that [Mother] kept a clean
      home and generally was making progress. [Mother] herself
      offered evidence that was positive to her position regarding having
      the children returned to her. That testimony caused the [c]ourt
      to hesitate. However, after reading all of the exhibits offered, . .
      . the [c]ourt found [CYS]’s evidence to be clear, direct, weighty,
      and convincing. Therefore, the [c]ourt finds that [CYS] has
      proven its case. [Mother]’s conduct in leaving the children with
      [Father], knowing that she was not permitted to do so, to
      supervise the children, was the final straw.

                                      ***

      The [c]ourt finds there is a bond between [Mother] and her
      children. In fact, the oldest child, [A.D.H.], has expressed a desire
      to continue to visit with her mother. However, . . . the children
      have been in out-of-home placement for 20 of the last 22 months,
      except for 43 days. While in [Mother]’s care, the girls spent 3 of
      the 6 weekends with their foster parents. Through the weekend
      visits the girls were spending with the foster parents, they
      accomplished having [A.M.H.] completely out of diapers. When
      [A.M.H.] returned to their home in foster care she was back in
      diapers. [A.M.H.] needed to be seen by a pediatrician due to her
      private area being red, raw, and peeling.           The pediatrician
      believed this to be from neglect or changing the brand of diapers.
      However, it was confirmed that [Mother] was using the same
      brand of diapers that she had been consistently using. . . . CYS
      had afforded [Mother] opportunities to succeed repeatedly.

Final Decree, 11/16/18, at 12-14.

      The court considered the safety needs of Children, as well as “intangibles

such as love, comfort, security and stability, which these children have with

their foster parents and do not have with their biological parents.” Id. at 15.

The trial court concluded that termination of Mother’s parental rights best met

the developmental, physical, and emotional needs and welfare of the children.

Id.

                                     - 10 -
J-S23042-19


       Confronted     with    Mother’s     vague   assertion   regarding   Children’s

“interests,” we interpret her issue as a challenge to the trial court’s analysis

of Children’s needs and welfare.8 We observe that Section 2511(a)(8) and (b)

both require a court considering a termination petition to assess the needs

and welfare of the relevant child or children. However, the needs and welfare

analysis required by Section 2511(a)(8) is distinct from the needs and welfare

analysis required by Section 2511(b), and must be addressed separately. See

In re C.L.G., 956 A.2d 999, 1009 (Pa. Super. 2008) (en banc) (“[W]hile both

Section 2511(a)(8) and Section 2511(b) direct us to evaluate the ‘needs and

welfare of the child,’ ... they are distinct in that we must address Section

2511(a) before reaching Section 2511(b).”)

       With regard to Section 2511(a)(8), in order to terminate parental rights,

an agency must prove by clear and convincing evidence:


       (1) that the child has been removed from the care of the parent
       for at least twelve (12) months; (2) that the conditions which had
       led to the removal or placement of the child still exist; and (3)


____________________________________________


8 In her concise statement of errors complained of on appeal, Mother raised
one issue, “the [t]rial [c]ourt erred by abusing its discretion in finding that
[CYS] demonstrated by clear and convincing evidence that terminating the
parental rights of A.K. will best meet the developmental, physical, emotional
needs of A.D.H., and A.M.H.” Concise Statement, 12/12/18. While we
perceive Mother’s argument on appeal to similarly assert the trial court erred
in its analysis of Children’s needs and welfare, any additional issue is waived.
See Krebs v. United Refining Company of Pennsylvania, 893 A.2d 776,
797 (Pa. Super. 2006) (holding that an appellant waives issues that are not
raised in both his concise statement of errors complained of on appeal and the
statement of questions involved in his brief on appeal).

                                          - 11 -
J-S23042-19


      that termination of parental rights would best serve the needs and
      welfare of the child.

In re C.L.G., 956 A.2d 999, 1005 (Pa. Super. 2008) (en banc).

      Instantly, Mother, in her brief, does not argue the trial court erred in its

determination Children were removed from her care for at least 12 months,

nor does she argue the trial court erred in its conclusion that the conditions

which led to Children’s removal or placement continued to exist. Mother’s

Brief, at 11-14. Accordingly, we focus on whether “termination of parental

rights would best serve the needs and welfare of the child[ren].”        See 23

Pa.C.S. § 2511(a)(8).

      Our review of the record confirms that the trial court did not err in its

conclusion that terminating Mother’s parental rights best serves the needs and

welfare of Children pursuant to Section 2511(a)(8). Children have been out

of Mother’s care for almost three years. N.T., 5/14/18, Vol. I, at 8. Despite

the passage of time, Children and Mother continued to share a bond, and

Mother can, at times, and with assistance, appropriately provide for Children’s

needs. Id. at 29, 32-35. However, during the limited time that Children were

returned to her care, Mother still required help from CYS and Children’s foster

parents for groceries, transportation to doctor’s appointments, and financial

assistance. Id. at 16-19, 34-35. Further, Mother returned Children to their

foster parents for three of the six weekends Children were with her. Id. at

17-19. Ms. Scaife, from IFS, testified that Mother never stabilized, and that




                                     - 12 -
J-S23042-19


there was no indication Mother could parent Children independently. N.T.,

10/15/18, at 18-19, 45.

        Indeed, despite the assistance, Mother remained unstable, violating a

court order by leaving Children in Father’s care on January 12, 2018, when

she believed that Father had relapsed.       Id. at 53, 66-67, 108. Later that

same day, she was arrested for shoplifting from J.C. Penney, and spent

thirteen days in prison. N.T., 5/14/18, Vol. I, at 18-19, 52.; N.T., 10/15/18,

at 97. As a result, Children were removed from Mother’s care for a second

time.    Following Mother’s release from prison, she then relapsed.       N.T.,

10/15/18, at 116. At the time of the termination hearing, Mother was again

living with Father, because, “they were already terminating my rights, I didn’t

think I had a chance, that it didn’t matter.” Id. at 132-33. Ms. Drager, the

IFS program director, testified that she had concerns that Mother would not

consistently “make the best decision possible for the children on a day-to-day

basis,” opining, “[i]f there is a conflict there and she wants to meet her own

needs above that of her children, she is going to meet her needs first.” N.T.,

10/15/18, at 77.

        In Mother’s absence, Children, who live in the same foster home, have

been cared for by foster parents who Mother acknowledged take very good

care of Children and meet their needs. N.T., 5/14/18, Vol. I, at 28; N.T.,

10/15/18, at 115. Ms. Brzana testified that A.D.H. is doing exceptionally well

in foster care and is very bonded with her foster family. N.T., 5/14/18, Vol.


                                    - 13 -
J-S23042-19


I, at 28. A.D.H. had no issues in the home and has indicated that she wants

to stay with the foster family. Id. Similarly, A.M.H. is very bonded to the

foster family. Id. at 30. Children refer to their foster parents as “mommy

and daddy,” calling Mother and Father “their other mom and other dad.” Id.

at 30, 57.

      When Children were placed with their foster parents for the second time,

Ms. Brzana observed Children were happy to see their foster parents, and,

“because the girls were used to going for weekends and going to see the

[foster parents], it was a smooth transition. The girls weren’t upset at all

because this was normal for them to go with the foster mom.” Id. at 30. Ms.

Brzana opined that, despite Children’s bond with Mother, terminating Mother’s

parental rights would promote Children’s developmental, physical, and

emotional needs. Id. at 35.

      Accordingly, the record supports the trial court’s conclusion that

termination of Mother’s parental rights pursuant to Section 2511(a)(8) meets

Children’s needs and welfare. While Mother suggests that her progress shows

that she can meet Children’s needs and welfare, we disagree. The record

demonstrates that after nearly two years of assistance, Mother continued to

be unstable and failed to appropriately care for Children. Further, the trial

court appropriately considered the bond between Children and Mother, as well

as Children’s relationship with their foster parents, with whom they have




                                    - 14 -
J-S23042-19


resided for more than half of their lives.       The trial court did not err in

terminating Mother’s parental rights pursuant to Section 2511(a)(8).

        This Court has stated that the focus in terminating parental rights under

Section 2511(a) is on the parent, but it is on the child pursuant to Section

2511(b). See In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super.

2008) (en banc). In reviewing the evidence in support of termination under

Section 2511(b), our Supreme Court has stated as follows:

               [I]f the grounds for termination under subsection (a) are
        met, a court “shall give primary consideration to the
        developmental, physical and emotional needs and welfare of the
        child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare
        of the child have been properly interpreted to include
        “[i]ntangibles such as love, comfort, security, and stability.” In
        re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M., [533
        Pa. 115, 121, 620 A.2d 481, 485 (Pa. 1993)], this Court held that
        the determination of the child’s “needs and welfare” requires
        consideration of the emotional bonds between the parent and
        child. The “utmost attention” should be paid to discerning the
        effect on the child of permanently severing the parental bond. In
        re K.M., 53 A.3d at 791.

In re T.S.M., 620 Pa. 602, 628-629, 71 A.3d 251, 267 (2013).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted). Although it is often wise to have a bonding evaluation and

make it part of the certified record, “[t]here are some instances . . . where

direct observation of the interaction between the parent and the child is not



                                      - 15 -
J-S23042-19



necessary and may even be detrimental to the child.” In re K.Z.S., 946 A.2d

753, 762 (Pa. Super. 2008).

      A parent’s abuse and neglect are likewise a relevant part of this analysis:

      concluding a child has a beneficial bond with a parent simply
      because the child harbors affection for the parent is not only
      dangerous, it is logically unsound. If a child’s feelings were the
      dispositive factor in the bonding analysis, the analysis would be
      reduced to an exercise in semantics as it is the rare child who,
      after being subject to neglect and abuse, is able to sift through
      the emotional wreckage and completely disavow a parent . . . Nor
      are we of the opinion that the biological connection between [the
      parent] and the children is sufficient in of itself, or when
      considered in connection with a child’s feeling toward a parent, to
      establish a de facto beneficial bond exists. The psychological
      aspect of parenthood is more important in terms of the
      development of the child and [his or her] mental and emotional
      health than the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotation marks omitted).

      Our Supreme Court has stated that the mere existence of a bond or

attachment of a child to a parent will not necessarily result in the denial of a

termination petition, and that “[e]ven the most abused of children will often

harbor some positive emotion towards the abusive parent.” See In re T.S.M.,

620 Pa. 602, 627, 71 A.3d 251, 267 (2013) (quoting In re K.K.R.-S., 958

A.2d 529, 535 (Pa. Super. 2008)).         The Supreme Court stated: “[t]he

continued attachment to the natural parents, despite serious parental

rejection through abuse and neglect, and failure to correct parenting and

behavior disorders which are harming the children cannot be misconstrued as

bonding.” See In re T.S.M., 620 Pa. at 629, 71 A.3d at 267 (quoting In re


                                     - 16 -
J-S23042-19



Involuntary Termination of C.W.S.M., 839 A.2d 410, 418 (Pa. Super.

2003) (Tamilia, J. dissenting)).

      Thus, the court may emphasize the safety needs of the child. See In

re K.Z.S., 946 A.2d at 763 (affirming involuntary termination of parental

rights, despite existence of some bond, where placement with mother would

be contrary to child’s best interests). “[A] parent’s basic constitutional right

to the custody and rearing of . . . her child is converted, upon the failure to

fulfill . . . her parental duties, to the child’s right to have proper parenting and

fulfillment   of   [the   child’s]   potential    in   a   permanent,   healthy,   safe

environment.” In re B.,N.M., 856 A.2d 847, 856 (Pa. Super. 2004) (internal

citations omitted).

      The record supports the trial court’s conclusion that termination of

Mother’s parental rights is appropriate pursuant to Section 2511(b). Contrary

to Mother’s argument, the trial court appropriately considered Mother’s bond

with Children.     However, Children share a parental bond with their foster

parents, with whom they have resided for more than half of their lives.

Further, Children have been well cared for by their foster parents, and

preserving Mother’s parental rights would serve only to deny Children the

permanence and stability to which they are entitled. See C.D.R., 111 A.3d at

1220 (“Clearly, it would not be in Child’s best interest for his life to remain on

hold indefinitely in hopes that Mother will one day be able to act as his

parent.”).    Accordingly, the trial court did not err in terminating Mother’s

parental rights pursuant to Section 2511(b).

                                         - 17 -
J-S23042-19



      For the foregoing reasons, we conclude that the trial court did not err

by involuntarily terminating Mother’s parental rights to Children.

      Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/11/2019




                                    - 18 -